Citation Nr: 0702727	
Decision Date: 01/30/07    Archive Date: 02/06/07

DOCKET NO.  05-15 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia that denied the veteran's claim of 
entitlement to service connection for PTSD.  The veteran 
perfected a timely appeal of this determination to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The denial of veteran's claim was based on the RO's finding 
that the evidence was insufficient to conclude that the 
veteran was exposed to stressors in service that resulted in 
PTSD.

For the purposes of establishing service connection, a 
stressor is a traumatic event 
(1) to which the veteran was exposed during active service 
and in which the veteran "experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others"; and (2) which 
produced in the veteran a response involving intense fear, 
helplessness, or horror.  Cohen v. Brown, 10 Vet. App. 128, 
141 (1997) (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed., 1994) (DSM-IV)).  It is the 
distressing event, rather than the mere presence in a 
"combat zone," that may constitute a valid stressor for the 
purposes of supporting a diagnosis of PTSD.  Cohen, 10 Vet. 
App. at 142 (citing Zarycki v. Brown, 6 Vet. App. 91, 99 
(1993)); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

If the veteran did not serve in combat, alleged stressors 
must be corroborated by service records or other credible 
supporting evidence.  C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Cohen, 10 Vet. App. 128.

The veteran's service personnel records indicate that he 
served in the Republic of Vietnam from April 1969 to March 
1970, with the Headquarters and Headquarters Detachment 54th 
Transportation Battalion.

In a November 2003 answer to his PTSD Questionnaire, the 
veteran stated that he witnessed his best friend, W., being 
shot and killed on a telephone pole, where the veteran 
performed his own duties, around August 1969.

In a letter submitted along with his November 2004 notice of 
disagreement, the veteran asserted the following: that his 
first night in Vietnam at Cam Rahn Bay, he experienced an 
attack; that he was shot at while in an airplane in Cam Rahn 
Bay on the last night he spent in Vietnam; that he was in a 
fire fight the first night he spent in Guinhon; that he was 
ambushed as a substitute truck driver in convoys that ran 
from Guinhon to Pleiku on the Mang Yang path and Highway #19; 
that he was shot at in guard towers; that he was in a fire 
fight while on area sweeps of his compound; that he was in a 
C-130 cargo plane that got one of the engines shot out while 
he was in the air; and that he was shot at while playing 
basketball in Charang Valley.

Also, in a letter received in August 2005, subsequent to the 
RO's certification of the veteran's claim to the Board, the 
veteran described a stressor that occurred on June 13 or 14, 
1969.  The veteran claimed that he was in a convoy on Highway 
19, about 5 trucks from his friend, J.P., who was with the 
523rd transportation company, when a mortar landed in the 
back of his friend's truck, killing him.  At the time, the 
veteran was stationed at Charang Valley, in Guinhon.  
Associated with the claims folder is data from the Vietnam 
Veteran's Memorial confirming the death of J.P.

None of the veteran's claimed stressors were submitted to the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
for information that might corroborate them.  Furthermore, 
subsequent to the veteran's submissions of his claimed 
stressors, VA requested no addional information from the 
veteran regarding any missing details of these alleged 
stressors.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate his claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.

Thus, the instant case must be remanded in order to afford 
the veteran the opportunity to provide the specific details 
of his stressors that are required to verify them, as well as 
to ask JSRRC to provide any available information that might 
corroborate the veteran's alleged in-service stressors.

Furthermore, if any of the veteran's stressors are verified 
on remand, the veteran should be afforded a VA examination to 
determine if there is a link between the veteran's PTSD 
symptoms and any such verified stressor or stressors.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.


Accordingly, the case is REMANDED for the following action:

1.  The RO is to provide the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The RO should contact the veteran and 
request additional details regarding the 
veteran's claimed stressors, including 
the following: (1) that he witnessed his 
best friend, W., being shot and killed on 
a telephone pole, where the veteran 
performed his own duties, around August 
1969; (2) that his first night in 
Vietnam, at Cam Rahn Bay, he experienced 
an attack; (3) that he was shot at while 
in an airplane in Cam Rahn Bay the last 
night he spent in Vietnam; (4) that he 
was in a fire fight the first night he 
spent in Guinhon; (5) that he was 
ambushed as a substitute truck driver in 
convoys that ran from Guinhon to Pleiku 
on the Mang Yang path and Highway #19; 
(6) that he was shot at in guard towers; 
(7) that he was in fire fight while on 
area sweeps of his compound; (8) that he 
was in a C-130 cargo plane that got one 
of the engines shot out while he was in 
the air; (9) that he was shot at while 
playing basketball in Charang Valley; and 
(10) that on June 13 or 14, 1969, in 
Charang Valley, Guinhon, the veteran was 
in a convoy on Highway 19, about 5 trucks 
from his friend, J.P., who was with the 
523rd transportation company, when a 
mortar landed in the back of his friend's 
truck, killing him.  Specifically, the 
veteran should be asked to provide for 
each stressor: the date of the incident, 
the place of the incident, the unit of 
assignment at the time of the incident, a 
detailed description of the event, any 
medals or citations received as a result 
of the incident; and, the name and other 
identifying information concerning any 
other individuals involved in the event, 
if appropriate.  The veteran is to be 
given a reasonable time to respond.  

3.  Thereafter, after waiting the 
appropriate time for a response from the 
veteran, and whether or nor a response 
has been received from the veteran, the 
RO is to prepare a letter asking the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors 
listed above for each stressor for which 
the veteran provides the location, the 
date within 2 months, and, where 
required, the full names of the persons 
involved.  In any event, the following 
stressors should be submitted to JSRRC: 
that his first night in Vietnam, at Cam 
Rahn Bay, he experienced an attack, in 
April 1969; that he was shot at while in 
an airplane in Cam Rahn Bay the last 
night he spent in Vietnam, in March 1970; 
and that on June 13 or 14, 1969, in 
Charang Valley, Guinhon, the veteran was 
in a convoy on Highway 19, about 5 trucks 
from his friend, J.P., who was with the 
523rd transportation company, when a 
mortar landed in the back of his friend's 
truck, killing him.  Any records produced 
by such efforts should be associated with 
the claims folder.  Any unsuccessful 
attempts to obtain such records should 
also be associated with the claims 
folder.

4.  If one or more of the veteran's 
claimed stressors is verified, the RO 
should afford the veteran a VA 
examination by a psychiatrist or a 
psychologist to determine whether PTSD 
is the result of any such stressor or 
stressors.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  Based on an 
evaluation of the veteran and a review 
of the entire claims folder, the 
examiner should specifically express an 
opinion as to: (1) whether the veteran 
has a current diagnosis of PTSD; and if 
so, (2) considering only the veteran's 
verified stressor or stressors, whether 
the veteran has PTSD that is the result 
of any such in-service stressor or 
stressors.  A complete rationale must 
be given for any opinion expressed, and 
the foundation for all conclusions 
should be clearly set forth.  The 
report of the examination should be 
associated with the claims folder.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit 
sought is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of 
the case.  The requisite period of time 
for a response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


